IN THE SUPREME COURT OF MISSISSIPPI
                                      NO. 97-IA-01236-SCT
ELLISVILLE STATE SCHOOL AND MISSISSIPPI
DEPARTMENT OF MENTAL HEALTH, JOINTLY
AND SEVERALLY
v.
ERNESTINE MERRILL

DATE OF JUDGMENT:                                 09/02/97
TRIAL JUDGE:                                      HON. BILLY JOE LANDRUM
COURT FROM WHICH APPEALED:                        JONES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANTS:                          OFFICE OF THE ATTORNEY GENERAL
                                                  BY: JIM FRAISER
ATTORNEY FOR APPELLEE:                            JOHN N. SATCHER
NATURE OF THE CASE:                               CIVIL - PERSONAL INJURY
DISPOSITION:                                      REVERSED AND REMANDED - 02/04/99
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                   4/12/99




      BEFORE PITTMAN, P.J., ROBERTS AND SMITH, JJ.


      ROBERTS, JUSTICE, FOR THE COURT:


                                     STATEMENT OF THE CASE

¶1. The Appellants, Ellisville State School (or "School") and Mississippi Department of Mental Health
(hereinafter jointly as the "State"), come before this Court appealing an order of the Circuit Court of Jones
County which denied the State's motion to dismiss a defamation action brought against it by the Appellee,
Ernestine Merrill (or "Merrill").

¶2. On October 2, 1995, the Ellisville State School, an arm of the Mississippi Department of Mental
Health, published a letter about Merrill that she claimed was libelous. The letter was posted at several
locations throughout the School and informed employees that Merrill was not to be allowed on the
premises. Since the facility is gated and the entrance is regulated by a security guard, Merrill did not
discover the letter until October 8, 1995.

¶3. On October 1, 1996, Merrill filed notice of her claim with Dr. Albert Randel Hendrix, Executive
Director of the Department of Mental Health. Merrill filed her complaint on January 6, 1997.
¶4. The State filed a motion to dismiss, alleging that Merrill's claim was barred for failure to comply with the
statute of limitations and notice provisions of § 11-46-11 of the Mississippi Tort Claims Act ("MTCA").
The State claimed that the MTCA's one (1) year statute of limitations began to run on the day that the letter
was published - October 2, 1995. Additionally, the State claimed that Merrill allowed more than 95 days to
pass between October 1, 1996 and January 6, 1997, which also would have violated the statute of
limitations provision of § 11-46-11.

¶5. Conversely, Merrill argued that the statute of limitations did not begin to run until her discovery of the
letter on October 8, 1995. Merrill asserts that the discovery rule should be applied to the statute of
limitations contained in § 11-46-11, thereby making her notice given on October 1, 1996, timely filed.

¶6. The lower court heard the State's motion on September 2, 1997, and on September 19, 1997, entered
an order denying the State's motion. The court found that the statute of limitations did not begin to run until
Merrill's discovery of the publication on October 8, 1995 and as such fell within the applicable one (1) year
statute of limitations.

¶7. Aggrieved by the ruling, the State filed a Petition for Interlocutory Appeal which was granted by the
lower court. On December 15, 1997, this Court agreed to hear the petition. On appeal, the sole argument
raised by the State is as follows:

      I. THE DISCOVERY RULE DOES NOT APPLY TO TOLL THE ACCRUAL OF
      MERRILL'S LIBEL CLAIM AND PREVENT THE RUNNING OF THE ONE (1) YEAR
      STATUTE OF LIMITATIONS IN § 11-46-11.

¶8. This Court holds that the trial judge was in error when he applied the discovery rule to the MTCA.
Although the discovery rule was applied to the general libel statute of limitations in Staheli v. Smith, 548
So. 2d 1299 (Miss. 1989), this case can be distinguished. First, different accrual language is used in the
general libel statute of limitations in § 15-1-35 and the MTCA limitations provision in § 11-46-11. Second,
the Legislature, in § 11-46-11, mandates that its statute of limitations is controlling and is not to be
subordinated by another limitations provision or legal doctrine. Third, keeping the discovery rule out of libel
claims arising under the MTCA will fulfill an important policy interest of the State while not unduly burdening
a limited class of plaintiffs.

¶9. However, the record seems to indicate that both Merrill's filing of notice and her complaint fell narrowly
within the respective time limits. As a result, the trial judge incorrectly held that Merrill's claim would have
been late without application of the discovery rule.

¶10. Thus, we hold that Merrill's claim was timely filed despite this Court's refusal to apply the discovery
rule. As a result, this case is reversed and remanded for further proceedings consistent with this opinion.

                                      STATEMENT OF THE FACTS

¶11. Both Merrill and the State stipulated to all of the above-mentioned facts, and said stipulations were
contained in the lower court's September 2, 1997 order. The parties did not request that any further part of
the record be sent to this Court. The only disputed issue presented by the parties on appeal concerned the
date on which the libel cause of action accrued.

                                      DISCUSSION OF THE ISSUE
¶12. The sole issue presented by this appeal is one of first impression. The question presented is whether
the discovery rule applies to toll the accrual of Merrill's libel cause of action and prevent the expiration of
the one (1) year statute of limitations in § 11-46-11 of the MTCA.

General Statute of Limitations for Libel Actions

¶13. Mississippi Code Annotated § 15-1-35 provides in pertinent part:

      All actions for . . . slanderous words concerning the person or title, for failure to employ, and for
      libels, shall be commenced within one (1) year next after the cause of such action accrued, and not
      after.

Miss. Code Ann. § 15-1-35 (Rev. 1995) (emphasis added).

¶14. Generally, an action for libel or defamation accrues at the time of the first publication for public
consumption, as the public is the custodian of one's reputation. Forman v. Mississippi Publishers Corp.,
195 Miss. 90, 14 So. 2d 344 (1943). In Forman, this Court, discussing what is known today as the "single
publication rule," held the following:

      Since the gravamen of the offense is not the knowledge by the plaintiff nor the injury to his feelings but
      the degrading of reputation, the right accrued as soon as the paper was exhibited to third persons in
      whom alone such repute is resident.

Forman, 195 Miss. at 107, 14 So. 2d at 347 (citing McCarlie v. Atkinson, 77 Miss. 594, 27 So. 641
(1900)).

¶15. In Staheli v. Smith, 548 So. 2d 1299 (Miss. 1989), an exception to the general rule was recognized.
Staheli, an engineering professor at the University of Mississippi filed suit against the Dean of the School of
Engineering for alleged defamatory material which had been placed in Staheli's tenure file. Id. at 1300-01.
The dean claimed that Staheli was barred by § 15-1-35, citing the general rule that the statute began to run
from the date of publication of the allegedly libelous statement to a third person. Id. at 1302. Staheli argued
that the statute should not begin to run until he reasonably, by due diligence, was able to discover that he
had been defamed. Id.

¶16. This Court held in Staheli that:

      We are convinced that the general policies underlying this statute of limitations will not be thwarted by
      adoption of the discovery rule in that limited class of libel cases in which, because of the secretive or
      inherently undiscoverable nature of the publication the plaintiff did not know, or with reasonable
      diligence could not have discovered, that he had been defamed. In such rare instances, we do not
      believe that a plaintiff can be accused of sleeping on his rights . . . .

Id. at 1303.

¶17. However, in Staheli, we noted a decision issued by the federal district court of Connecticut. See L.
Cohen & Co. v. Dun & Bradstreet, Inc., 629 F. Supp 1425 (D. Conn. 1986). In L. Cohen & Co., the
federal district court found that the Connecticut statute of limitations in defamation actions began to run at
the time of the act complained of, not when the plaintiff discovered or reasonably should have discovered
the publication of the allegedly libelous material. We found merit in the federal court's conclusion that there
exists a significant difference between limitations statutes establishing accrual of actions "from the date of the
act complained of" (like Connecticut's) and others setting a statute of limitations running from the "time the
cause of action accrued" (like Mississippi's). We found that it was only in the latter instance that the
discovery rule is to be applied.

MTCA Statute of Limitations

¶18. The Legislature passed into law the MTCA in 1993 to carve out a limited waiver of immunity for the
State and its political subunits. Miss. Code Ann. § 11-46-1 et seq. (Supp. 1998). The immunity is limited
to specific claims confined to a certain period of time with significant limits on the measure of damages that
can be recovered. Id.

¶19. The MTCA contains a mandatory notice provision and a one (1) year statute of limitations in § 11-46-
11 which reads in relevant part:

      (1) After all procedures within a governmental entity have been exhausted, any person having a claim
      for injury arising under the provisions of this chapter against a governmental entity or its employee
      shall proceed as he might in any action at law or in equity; provided, however, that ninety (90) days
      prior to maintaining an action thereon, such person shall file a notice of claim with the chief executive
      officer of the governmental entity . . . .

      (2) The notice of claim required by subsection (1) of this section shall be in writing, delivered in
      person or by registered or certified United States mail . . .

      (3) All actions brought under the provisions of this chapter shall be commenced within one (1)
      year next after the date of the tortious, wrongful or otherwise actionable conduct on which
      the liability phase of the action is based, and not after; provided, however, that the filing of a
      notice of claim as required by subsection (1) of this section shall serve to toll the statute of
      limitations for a period of ninety-five (95) days. The limitations period provided herein shall
      control and shall be exclusive in all actions subject to and brought under provisions of this
      chapter, notwithstanding the nature of the claim, the label or other characterization the claimant may
      use to describe it, or the provisions of any other statute of limitations which would otherwise govern
      the type of claim or legal theory if it were not subject to or brought under the provisions of this
      chapter.

Miss. Code Ann. § 11-46-11 (Supp. 1998) (emphasis added).

¶20. In City of Jackson v. Lumpkin, we held that:

      [t]he Legislature elected to waive sovereign immunity to a large extent in the Tort Claims Act statutes,
      but it saw fit to qualify this waiver with a number of procedural requirements which, it is logical to
      conclude, must be complied with for this waiver to take effect.

City of Jackson v. Lumpkin, 697 So. 2d 1179, 1181 (Miss. 1997).

¶21. In the present case, Merrill argues that the discovery rule exception we applied to the general libel
statute of limitations in Staheli, should be applied to the statute of limitations in the MTCA as well. We
disagree.

¶22. First, unlike the general defamation statute of limitations found in § 15-1-35 which hinges on the time
that cause of action "accrued," the statute of limitations contained in § 11-46-11 of the MTCA sets its
accrual on the date of the occurrence.

¶23. The letter was posted at the School on October 2, 1995. Merrill discovered the letter on October 8,
1995. According to the language in § 11-46-11, Merrill's cause of action accrued on "the date of the
tortious, wrongful, or other actionable conduct." The statute does not use the language "accrued" as does
§ 15-1-35. The use of different wording in § 11-46-11 and § 15-1-35 indicates the Legislature's desire to
exclude the application of the discovery rule to defamation actions arising under the MTCA.

¶24. Second, the unambiguous wording of § 11-46-11's statute of limitations provision represents the
Legislature's clear resolve to strictly limit the State's waiver of sovereign immunity. Section 11-46-11
expressly mandates that the limitations period contained therein "shall be exclusive in all actions subject to
and brought under the provisions of this chapter . . . ." (emphasis added). In light of such a mandate, it is
obvious the Legislature did not intend for the limitations provision in the MTCA to be subordinate to other
statutes of limitations or legal doctrines of this State.

¶25. Third, the determination of this issue involves the weighing of two (2) competing policy interests: the
right of plaintiffs to recover for injuries suffered and the State's need to limit its damages by the imposition of
various procedural strictures. In balancing these policy considerations, the Legislature enacted the MTCA
to provide plaintiffs with an opportunity for recovery against the State that previously did not exist.
However, the Legislature has limited that recovery in the MTCA by instituting a limit on damages and the
notice of claim and one (1) year statute of limitations. These requirements allow the State to budget for its
contingencies and limit an otherwise endless scope of liability, while affording plaintiffs a narrow passage
through the previously impenetrable wall of sovereign immunity.

¶26. Preventing the discovery rule's application to defamation claims arising under the MTCA will not be
unduly burdensome to the rights of plaintiffs. The class of defamation cases involving the State, in which the
undiscoverable nature of the libel is unknown to the plaintiff, or with reasonable effort could not have been
discovered, will likely to be an extremely limited one. However, unlike Staheli, applying the discovery rule
to defamation actions under § 11-46-11, even with a small class of plaintiffs, could thwart the purpose of
the statute. Conversely, the ability of the State to limit the scope of its liability and budget for the
contingency of anticipated litigation will be preserved if the discovery rule is excluded in this instance.
Therefore, this Court holds that the discovery rule does not apply to defamation actions arising the MTCA.

¶27. However, it appears from the record that the trial judge, the State and perhaps even Merrill
miscalculated the timing of events.

¶28. The letter at issue was posted on October 2, 1995. Merrill filed a proper notice of her claim on
October 1, 1996, which was within one (1) year after the date of the actionable conduct. Therefore, the
complaint was required to be filed by January 4, 1997, which was 95 days after the filing of the notice.
However, as January 4 was a Saturday, Miss. R. Civ. P. 6(a), requires that the final day of the 95-day
period be the following Monday. The following Monday was January 6, 1997, the date on which the
complaint was filed. Since the letter was posted on October 2, 1995, and the notice of claim was filed
October 1, 1996, the complaint was timely filed on January 6, 1997.
¶29. The trial judge and the State miscalculated the timing of the statute of limitations. Thus, this Court holds
that Merrill's notice and complaint were timely filed on October 1, 1996, and January 6, 1997, respectively.

                                               CONCLUSION

¶30. The lower court's denial of the State's motion to dismiss was proper. However, the trial court erred
when it applied the discovery rule to the MTCA in this instance. Also, the trial court miscalculated the timing
of the events in this case.

¶31. While this Court applied the discovery rule to the general libel statute of limitations in Staheli, this case
can be distinguished. First, the statute of limitations in § 15-1-35 begins to run on the date that the cause of
action accrued. Conversely, the limitations period in § 11-46-11 originates on the date of the wrongful
conduct. Second, the unambiguous language used by the Legislature in § 11-46-11 mandates that its statute
of limitations is controlling and not subject to any other statutes or legal theories. Third, preventing the
application of the discovery rule to defamation actions arising under the MTCA will not be unduly
burdensome to this limited class of plaintiffs. To do otherwise would thwart the purpose of the statute.
Therefore, this Court holds that the discovery rule does not apply to defamation actions arising under the
MTCA.

¶32. However, the trial judge miscalculated the applicable time limits. We find that Merrill's notice of claim
and complaint were timely filed. Thus, this case is reversed and remanded for further proceedings consistent
with this opinion.

¶33. REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH
THIS OPINION.

PRATHER, C.J., SMITH, MILLS AND WALLER, JJ., CONCUR. BANKS, J., CONCURS
WITH SEPARATE WRITTEN OPINION JOINED BY SULLIVAN AND PITTMAN, P.JJ.,
McRAE AND WALLER, JJ. McRAE, J., CONCURS IN PART AND DISSENTS IN PART
WITH SEPARATE WRITTEN OPINION JOINED BY SULLIVAN, P.J.




      BANKS, JUSTICE, CONCURRING:


¶34. I join the result reached by the majority. Because this appeal was timely in any event and because the
facts of this case differ markedly from those in Staheli v. Smith, 548 So. 2d 1299 (Miss. 1989), rendering
the application of the principle embraced there to this case problematic at best, I find it unnecessary to
decide whether impossibility of discovery would ever excuse failure to comply with the statutory time limit.

SULLIVAN AND PITTMAN, P.JJ., McRAE AND WALLER, JJ., JOIN THIS OPINION.


      McRAE, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:
¶35. While I agree with the majority's calculation of days pursuant to § 11-46-11(3) and the relative
remand of the case, I must dissent as to the majority's refusal to apply the discovery rule and its relative
distinguishing of Staheli v. Smith, 548 So. 2d 1299 (Miss. 1989). Statutes of limitations generally are
interpreted as subject to a rule of discovery. The citizenry is entitled to bring suit and be sued on such a
discovered claim. The State is an institutionalized entity of the citizenry. The State would not exist without
citizens to comprise it. Hence, one may reason that the State is nothing more than an artificial citizen acting
subject to the wills of the individuals which give it life. Why should we create an exception to the
aforementioned general rule of interpretation simply because the State is a party to the discovered lawsuit?
We should not.

¶36. Upon careful analysis, one definitively may glean from the record that access to the school campus
was denied until October 8, 1995, on which date Merrill "discovered the whereabouts and content of the
letter" from her children. The record does not specify if the letter was still posted on October 8. The State
has the burden to show that the letter was not posted on such date as the State was responsible for the
letter. Hence, the State has failed to meet such burden. If the letter was posted on October 8, and given the
State's failure to prove otherwise one may presume that it was so posted, the conduct was ongoing;
therefore, October 8 would be a statutorily viable date on which "tortious, wrongful, or otherwise actionable
conduct" occurred. See § 11-46-11(3).

¶37. Despite the majority's claims otherwise, Staheli is not distinguishable. While Staheli may have been
grounded on statutory language different from that which is at issue here, the premise of secretiveness or
undiscoverability is inherent in both cases. Indeed, if the letter was posted on October 8, the issue is not one
of the "accrual" language of § 15-1-35 versus the language of § 11-46-11(3), but of the ongoing actionable
conduct. It is unreasonable and not balancing to, as stated by the majority, "keep[] the discovery rule out of
libel claims arising under the MTCA" when "the Legislature, in [MTCA] § 11-46-11(3), mandates that its
statute of limitations is controlling" as to discoverable actionable conduct. Accordingly, while I concur in the
result, I dissent as to the majority's refusal to apply the discovery rule to the MTCA. The State is a citizen
and should be treated as such.

SULLIVAN, P.J., JOINS THIS OPINION.